Ryan, C. J.
But for one difficulty, we should have given *39the same judgment in this case, as in Marsh against the same defendants, decided at the same time.
The appellant, in proving his title in the court below, offered in evidence what purported to be the copy of a document oil file in the office of the secretary of state, verified by the certificate of that officer.
Sec. 71 of eh. 137, E. S., requires such a certificate to state that the copy has been compared with the original by the officer in whose custody it is and who gives the certificate.
The appellant contends that the certificate in this case is taken out of the general statute by sec. 7 of ch. 112 of 1856. We cannot agree with him. "We do not think that the section was intended to dispense, in a particular case, with the general certificate required of all public officers, certifying to copies of documents in their custody. Both statutes may stand together. And the phrase, certified to he correct, in sec. 7 of the particular statute, means so certified according to the provisions of the general statute.
The.certificate of the secretary of state offered in evidence does not state that he has compared the copy with the original; but only that it has been compared. For all that appears by the certificate, the comparison may have been made by private persons. It is true that the secretary certifies that the copy is correct. But he may do that in faith of a comparison made by others, not by himself; whereas he is required by the statute to certify to the correctness of the copy upon faith of a comparison made by himself only. Ordway v. Conroe, 4 Wis., 45; Manning v. McClurg, 14 id., 350; Hackett v. Bonnell, 16 id., 471; Best v. Davis, 18 id., 386.
It was stated by the appellant that the form of the secretary’s certificate was the samepvhich always had- been and still is used in the secretary’s office. We can only say that, if such be the case, it is time that the secretary of state made himself acquainted with the terms of a statute about as old as his office.
*40We regret that we are obliged to affirm this judgment upon such a technical objection to the appellant’s evidence. But the statute appears to us to be wisely framed, as a check upon the looseness of business in public offices; and we would not, if we could, dispense with strict compliance with its provisions.
By the Court.- — The judgment of the court below is affirmed.